Citation Nr: 1217586	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a compensable rating for right thigh skin graft, donor site.  

3.  Entitlement to a compensable rating for residuals of an injury of the right lower leg with lymphedema.

4.  Entitlement to a compensable rating for residuals of an injury of the left lower leg with lymphedema.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The issue of entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the issue was claimed in 2005 and that the Veteran received a duty-to-assist letter in June 2007; however, no final decision has been made regarding that issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to compensable ratings for residuals of an injury of the right and left lower legs with lymphedema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  At no point did the Veteran's PTSD more nearly approximate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and an inability to establish and maintain effective relationships.

3.  The Veteran's right thigh skin graft donor site did not manifest with deep or non-linear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a compensable disability rating for right thigh skin graft donor site have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The record shows that through VCAA letters dated December 2005, June 2007, and June 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

There has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in December 2005, July 2007, and November 2007.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claims for increased disability ratings.  The AVLJ asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher disability ratings.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating - PTSD

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  Id.

The evidence does not show occupational and social impairment, with deficiencies in most areas, as to warrant greater than a 50 percent rating.  Although the Veteran has difficulty maintaining full time employment, his family relations are good as seen in the February 2011 mental health initial report noting a good relationship with his daughter and sister.  His judgment was also noted as good in February 2011.  Additionally, his thought content has not been found to be unusual.  The Veteran does experience depression or anger at times; however, difficulty maintaining full time employment and depression alone do not indicate occupational and social impairment, with deficiencies in most areas.

The Veteran did show suicidal ideation.  In January 2011, the Veteran entered the substance abuse treatment program after feeling suicidal while on cocaine.  The suicidal ideation resolved with no further instances noted.  The Veteran was subsequently deemed depressed, but not suicidal in June 2011.  During the Board hearing, the Veteran reported that he had been suicidal in January 2011, but did not report any further suicidal thoughts.  

The evidence has not indicated any obsessional rituals.  The evidence does not show any illogical, obscure, or irrelevant speech.  In February 2011, his speech had a normal rate and rhythm and his language was intact.  The Veteran does not experience near-continuous panic or depression affecting his ability to function.  He does not show any impaired impulse control.  He is not spatially disoriented.  He has not neglected his personal appearance or hygiene.  In February 2011, the Veteran's grooming was noted as appropriate.  

He does show some difficulty in adapting to stressful circumstances (including work or work like setting).  The Veteran's former part-time employer noted in December 2005 that due to the Veteran's many emotional issues, he is not a good match for full-time employment.  He noted difficulty under stressful situations.  His most recent employer noted in August 2011 that they had to terminate the Veteran's employment due to complaints from co-workers that they feared for their safety.  

The Veteran does not show inability to establish and maintain effective relationships.  In December 2005, the Veteran reported living at a friend's house while the friend was away.  The VA examiner at that time noted that the Veteran continues to have friends and he is close to his family.  In a September 2006 Vet Center treatment record, the examiner noted that although the Veteran isolates more, he has contact with his brother and is dependent on his divorced wife.  In an April 2008 VA treatment record, the Veteran noted that his neighbor and a friend stopped by to help him with his garden.  In February 2011, the Veteran reported being close to his daughter and one of his sisters, as well as having one male friend.

The evidence does not, however, establish occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.

The Veteran's symptoms are more closely approximated by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran does meet two of the symptoms listed in the criteria for a 70 percent disability rating.  The Veteran experienced one incident of suicidal ideation in January 2011 while on cocaine.  That incident does not represent the Veteran's general disability level as it resolved shortly after onset and did not recur.  38 C.F.R. § 4.7 (2011).  The Veteran also experiences some difficulty in adapting to stressful circumstances; however these symptoms are addressed under the criteria for disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships as set forth in the 50 percent disability rating and have been considered in applying the current disability rating.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to nightmares, avoidance symptoms, and hypervigilance.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See Mauerhan, 16 Vet. App. 436.

The Veteran's Global Assessment of Functioning (GAF) scores are also consistent with a 50 percent rating during this period on appeal.  Generally, the Veteran's GAF scores ranged from 45 to 55.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF scores are consistent with his current 50 percent disability rating. 

For these reasons, the Board finds that the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating - Right Thigh Skin Graft Donor Site

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  

Under the pertinent regulations, to receive a disability rating for scars on the thigh, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches (39 sq. cm), superficial without limitation of motion and cover an area of at least 144 square inches (929 sq. cm), superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).

The Veteran was afforded a VA examination in December 2005.  At that time, the examiner noted the Veteran's history of a skin graft done to the inside right thigh.  The examiner noted that the right thigh has healed completely normal and one cannot track or trace any evidence of any scars as a result of the graft from this donor site.  In general, the examiner noted no pain, adherence, instability, elevation, depression, inflammation, edema, or keloids related to any of the Veteran's scars.  He noted no limitation of motion or disfigurement as a result of any scars.  

In the July 2007 VA examination, the examiner noted a severe infection of the skin of the Veteran's lower leg in 1965, which required skin grafting.  The skin grafts were harvested from the upper portion of his right thigh.  The examiner noted no symptoms or treatment related to the donor site.  The scar of the upper right thigh was 20 by 30 mm, flat, hypopigmented, not depressed, not elevated, nonadherent, superficial, and without inflammation, edema, ulceration, or keloid.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a compensable disability rating for the right thigh skin graft donor site.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has no symptoms of the right thigh donor skin graft site.  The primary symptoms of the Veteran's PTSD are nightmares, difficulty maintaining effective work relationships, and disturbances in mood, which are addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an increased disability rating in excess of 50 percent disabling for PTSD with depressive disorder is denied.

Entitlement to a compensable disability rating for right thigh skin graft, donor site is denied.


REMAND

The Board notes that the Veteran most recently received a VA examination in November 2007.  The Veteran has since testified at his Board hearing that his legs swell, itch, burn, and cause pain on a daily basis, which indicates worsening of symptoms since the November 2007 VA examination.  Additionally, VA treatment records show worsening of the legs in January 2010, with subsequent treatment records showing leg swelling and pain and possible ulcers.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As the Veteran experienced an increase in severity since the November 2007 VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.

Accordingly, the issues of entitlement to compensable ratings for residuals of an injury of the right and left lower legs with lymphedema are REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to ascertain evaluate the current level of severity of the Veteran's residuals of an injury of the bilateral lower legs with lymphedema.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  

The examiner should specifically note any residuals of the Veteran's injuries to include lymphedema and scarring.  The examiner should determine whether the Veteran has intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  The examiner should note any persistent edema incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  The examiner should also note any persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  The examiner should finally note any persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  The examiner should also perform a full examination of the Veteran's scars of the lower extremities, noting the size and description, as well as any residual effects.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


